NORCOTT, J.,
concurring and dissenting. My position on the death penalty should be of no surprise even to the most casual reader of the Connecticut Reports because, in my nearly thirteen years as a member of this court, I have written exhaustively of my “longstanding belief that the death penalty has no place whatsoever in a civilized and rational criminal justice system . . . ,”1 State v. Ross, 272 Conn. 577, 613, 863 A.2d 654 (2005) (Norcott, J., concurring). I agree with the majority’s well reasoned resolution of the jurisdictional and competency issues that this case presents us with, despite the ineluctable fact that this court’s decision in the present case clears one of the last remaining obstacles to Connecticut’s first execution in nearly forty-five years. I write separately not to repeat any *722arguments that I previously have made in other opinions, but only to state that the present case is a paradigmatic illustration of how the death penalty is an “incredibly costly, frustratingly lengthy and emotionally draining part of our criminal jurisprudence.” State v. Ross, 269 Conn. 213, 394, 849 A.2d 648 (2004) (Norcott, J., dissenting). Accordingly, I dissent from the result of the majority decision, because it will lead to the execution of a human being at the hands of the state of Connecticut.
In most ordinary litigation, civil or criminal, a party’s decision to accept or to stipulate to a certain result either simplifies greatly or resolves finally the proceedings.2 The defendant, Michael Ross, is, however, no ordinary defendant, and this is no ordinary case. See, e.g., State v. Rizzo, 266 Conn. 171, 226, 833 A.2d 363 (2003) (“[d]eath is different”). This case illustrates, however, the sheer irrationality of the capital punishment system because this defendant’s election to forgo further appeals or collateral relief, a decision that in any other context would lend some economy to the proceedings, has in fact spawned seemingly endless litigation over his fate. This defendant’s choice has led to: (1) competency hearings before the trial court in October and December, 2004, which were reviewed by this court following the filing of a writ of error by the office of the chief public defender, who had sought to enter the case as the defendant’s next friend;3 (2) separate state habeas corpus proceedings brought by the office of the chief public defender and the defendant’s father, both of which subsequently were reviewed by *723this court following writs of error;4 (3) a separate proceeding brought against the board of pardons and paroles;5 (4) the most recent six day competency hearing, presently under review in this appeal; and (5) a variety of collateral proceedings in the federal courts, from the local District Court through to the United States Supreme Court.6 I do not dispute the need for an abundance of caution given the tremendous stakes of this case; indeed, after the execution has taken place, no court will have the option of reconsideration. These proceedings have, however, been cruel and traumatic for the victims’ families and a significant part of the punishment for the defendant himself, and also have come at great financial cost for all parties involved, as well as the courts. And yet, at the end of the day, the question remains: After the execution, what will the state of Connecticut have gained from all of this? The answer seems to be that, minimally, the state has secured the proverbial pound of flesh for the crimes of this one outrageously cruel man. But now, what is to be? Has our thirst for this ultimate penalty now been slaked, or do we, the people of Connecticut, continue down this increasingly lonesome road?
I opened this opinion by mentioning that my opposition to the death penalty has often been set forth in the *724Connecticut Reports. I close with my belief that the totality of the costs that are attendant to capital punishment vastly outweigh its marginal benefits. Hopefully, the death penalty jurisprudence reported in those volumes soon will become nothing more than legal artifacts of interest and import not to the active bench and bar, but only to historians. Until such time, however, I respectfully dissent.

 See In re Application for Writ of Habeas Corpus by Dan Ross, 272 Conn. 676, 690-716, 866 A.2d 554 (2005) (Norcott, J., dissenting from order); State v. Peeler, 271 Conn. 338, 464, 857 A.2d 808 (2004) (Katz, J., with whom Norcott, J., joins, dissenting); State v. Ross, 269 Conn. 213, 392-93, 849 A.2d 648 (2004) (Norcott, J,, dissenting); State v. Breton, 264 Conn. 327, 446-49, 824 A.2d 778 (Norcott, J., dissenting), cert. denied, 540 U.S. 1055, 124 S. Ct. 819, 157 L. Ed. 2d 708 (2003); State v. Webb, 252 Conn. 128, 147, 750 A.2d 448 (Norcott, J., dissenting), cert. denied, 531 U.S. 835, 121 S. Ct. 93, 148 L. Ed. 2d 53 (2000); State v. Griffin, 251 Conn. 671, 742-48, 741 A.2d 913 (1999) (Norcott, J., dissenting); State v. Ross, 251 Conn. 579, 597, 742 A.2d 312 (1999) (Norcott, J., dissenting); State v. Cobb, 251 Conn. 285, 543-52, 743 A.2d 1 (1999) (Norcott, J., dissenting), cert. denied, 531 U.S. 841, 121 S. Ct. 106, 148 L. Ed. 2d 64 (2000); State v. Webb, 238 Conn. 389, 566-70, 680 A.2d 147 (1996) (Norcott, J., dissenting); see also State v. Ross, 272 Conn. 577, 613-16, 863 A.2d 654 (2005) (Norcott, J., concurring); State v. Colon, 272 Conn. 106, 395, 864 A.2d 666 (2004) (Norcott, J., concurring); State v. Rizzo, 266 Conn. 171, 313-14, 833 A.2d 363 (2003) (Norcott, J., concurring); State v. Courchesne, 262 Conn. 537, 583-84, 816 A.2d 562 (2003) (Norcott, J., concurring).


 This is, of course, subject to certain well established constitutional safeguards in the criminal context. See, e.g., State v. Johnson, 253 Conn. 1, 34-35, 751 A.2d 298 (2000) (discussing “axiomatic” constitutional principles from Boykin v. Alabama, 395 U.S. 238, 243, 89 S. Ct. 1709, 23 L. Ed. 2d 274 [1969], that require canvass of accused to determine that guilty plea is made knowingly and voluntarily).


 State v. Ross, supra, 272 Conn. 581-96.


 In re Application for Writ of Habeas Corpus by Dan Ross, 272 Conn. 653, 866 A.2d 542 (2005).


 Missionary Society of Connecticut v. Board of Pardons & Paroles, 272 Conn. 647, 866 A.2d 538 (2005).


 Ross v. Connecticut, 543 U.S. 1046, 125 S. Ct. 943, 160 L. Ed. 2d 766 (2005) (denying public defenders’ motions to defer consideration of petition and for leave to proceed in forma pauperis without affidavit of indigency executed by petitioner); Rell v. Ross, 543 U.S. 1134, 125 S. Ct. 1117, 160 L. Ed. 2d 1091 (2005) (vacating temporary stay of execution obtained from United States Court of Appeals for Second Circuit by Dan Ross); Ross v. Rell, 543 U.S. 1134, 125 S. Ct. 1117, 160 L. Ed. 2d 1092 (2005) (denying application for stay of execution or temporary restraining order); Lantz v. Ross, 543 U.S. 1134, 125 S. Ct. 1117, 160 L. Ed. 2d 1091 (2005) (vacating stay obtained by public defenders); see also Ross v. Rell, United States District Court, Docket No. 3:04CV2186, 2005 U.S. Dist. LEXIS 245 (D. Conn. January 10, 2005) (denying application of defendant’s father to proceed as next friend).